Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-24, 29, 30 35-37, 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 13, 16 of U.S. Patent No. 10,890,755. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application are not sufficiently different to meet the standard of either distinct or independent (see MPEP§806.04(b)), and would not be properly separable if originating in the same application because the breadth of the present claim encompasses the narrower claim of the Patent. 
Present Application 17/117,669
Patent No. 10,890,755
21
1
22
3
23
4
24
5
29
13
30
16
35
1
36
2
37
1
39
7
40
5


Examiner's Note
With respect to claim(s) 21-24, 29, 30 35-37, 39-40, Examiner makes no prior art rejection.  However, these claims are not allowable pursuant to the pending Double Patenting rejection. 
Regarding claim 21, the prior art does not teach or suggest “A method, comprising: positioning an optical substrate over a base substrate, the optical substrate having deviations from a design configuration;” including the specific arrangement for “the optical substrate that decreases at least one of the individual deviation and the another individual deviation.” as set forth in the claimed combination(s).
With respect to claims 22-25, these claims depend on claim 21 and are allowable at least for the reasons stated supra.
Regarding claim 29, the prior art does not teach or suggest “A method, comprising: obtaining a map of deviations of an optical substrate to be secured to a base substrate” including the specific arrangement for “causing at least the first type of adhesive to contract and decrease an extent of the deviations in the optical substrate away from the base substrate.” as set forth in the claimed combination(s).
With respect to claims 30, these claims depend on claim 29 and are allowable at least for the reasons stated supra.
Regarding claim 35, the prior art does not teach or suggest “A device, comprising: a base substrate; and, an optical substrate secured to the base substrate by multiple discrete spaced-apart adhesives” including the specific arrangement for “having different contraction properties from at least some other individual adhesives.” as set forth in the claimed combination(s).
With respect to claims 36, 37, 39, 40, these claims depend on claim 35 and are allowable at least for the reasons stated supra.
Allowable Subject Matter
Claims 25-28, 31-34, 38, 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20140002964 - mems device encapsulation with corner or edge seals and US -20090243006- electronic part with affixed mems, which were cited in the parent case.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872